PUBLISH
                       IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT



                                    No. 94-9121


AURELIA DAVIS, as Next Friend
of LaShonda D.,
                                                  Plaintiff-Appellant,

                                      versus

MONROE COUNTY BOARD OF EDUCATION, et al.,
                                                  Defendants-Appellees.

                             --------------------------
                Appeal from the United States District Court for the
                             Middle District of Georgia
                             --------------------------


        ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
          (Opinion February 14, 1996, 11th Cir., 1996,     F.2d    )

                                 (August 1, 1996)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*


B Y     T H E     C O U R T :


            A member of this court in active service having requested a poll

on the suggestion of rehearing en banc and a majority of the judges in this

court in active service having voted in favor of granting a rehearing en

banc,

            IT IS ORDERED that the above cause shall be reheard by this

court en banc.      The previous panel's opinion is hereby VACATED.

_________________________
*Senior U.S. Circuit Judge Albert J. Henderson has elected to participate
 in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).